Citation Nr: 0828166	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-36 603	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than January 5, 
2001, for the grant of service connection for atherosclerotic 
coronary artery disease and cardiomyopathy, to include as 
secondary to hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which granted service connection for 
atherosclerotic coronary artery disease and cardiomyopathy, 
secondary to hypertension and assigned a noncompensable 
rating, effective January 5, 2001, and a 60 percent rating, 
effective from February 27, 2004.  Jurisdiction over the 
veteran's claims file was later transferred to the Seattle, 
Washington RO. 

In the August 2005 statement of the case, the RO 
characterized the issues as including entitlement to an 
earlier effective date for the grant of service connection 
for atherosclerotic coronary artery disease and 
cardiomyopathy and entitlement to an increased rating for the 
same condition for separate periods.  In a July 2007 
supplemental statement of the case, the RO characterized the 
issues as earlier effective date for the grant of service 
connection and a claim for increased rating.  In a January 
2008 statement responding to correspondence from the RO, the 
veteran specifically stated that he was not disagreeing with 
the evaluation of the atherosclerotic coronary artery disease 
and cardiomyopathy, but was disagreeing with the effective 
date.  Thus, the Board has framed the issue as noted on the 
title page. 

In April 2008, the veteran was afforded a videoconference 
Board hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record.  

At the Board hearing, the veteran submitted evidence that had 
not yet been considered by the RO and included a waiver of RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2007).  
At the hearing, the veteran requested that the record be held 
open for 30 days to allow for the submission of additional 
evidence.  See 38C.F.R. § 20.709.  The record was held open 
for 30 days, and the veteran submitted an April 2008 letter 
along with documents that were already of record and 
considered by the RO.  The veteran's letter reiterated his 
arguments made at the Board hearing and documented a 
chronology that is already shown in the record.  He did not 
specifically waive RO consideration of this evidence, but the 
Board finds that it may proceed with adjudication of the 
present appeal because the material submitted is duplicative 
of the evidence and arguments already of record.  See 38 
C.F.R. § 20.1304(c).

FINDINGS OF FACT

1.  A claim for service connection of heart disease was 
denied in a January 1988 rating decision, which the veteran 
did not appeal.

2.  On February 7, 1989, the veteran filed a claim to reopen 
the claim of entitlement to service connection for heart 
disease, and this claim was never adjudicated.

3.  The record does not disclose entitlement to service 
connection for heart disease prior to January 5, 2001.  


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to January 
5, 2001, for the grant of service connection for 
atherosclerotic coronary artery disease and cardiomyopathy, 
to include as secondary to hypertension have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's original claim of service connection for heart 
disease was denied in a January 1988 rating decision on the 
basis that the evidence then of record did not indicate that 
the veteran had heart disease.  The veteran submitted a 
notice of disagreement with reference to other issues decided 
in January 1988, but not the claim for heart disease.  Thus, 
the decision with regard to that issue became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

On February 7, 1989, the RO received a statement from the 
veteran that he wanted to "amend" his claim to include a 
heart condition.  At approximately the same time, the veteran 
was afforded a personal hearing at the RO on the other issues 
appealed from the January 1988 rating decision.  In a 
September 1989 Hearing Officer decision, those issues were 
addressed and notice was provided to the veteran.  The rating 
decision itself notes that "jurisdiction" was the notice of 
disagreement.  Neither the decision nor the notice letter 
makes reference to a claim of service connection for a heart 
condition.  

In the current appeal, the RO noted the finality of the 
January 1988 decision, but made no reference to the February 
1989 claim to reopen.  The September 1989 Hearing Officer's 
decision made no reference at all to the heart claim.  A 
reasonably raised claim remains pending until there is either 
a recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability.  See Ingram v. Nicholson, 21 
Vet. App. 232 (2007).  The Board finds that the claim to 
reopen was never adjudicated and thus remained pending until 
issuance of the rating decision currently on appeal.  

Thus, February 7, 1989, is the date of claim.  The effective 
date of a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(r).

The RO assigned an effective date of January 5, 2001.  A 
review of the evidence of record fails to show that the 
veteran would have been entitled to service connection for 
heart disease prior to January 5, 2001.  The Board has 
thoroughly reviewed the evidence of record prior to January 
5, 2001, and has found no evidence showing incurrence of 
heart disease in service or attributing heart disease to 
service or the veteran's service-connected hypertension.  
Indeed, this evidence is replete with references ruling out 
any cardiac disease.  Accordingly, an effective date prior to 
January 5, 2001, for the grant of service connection for 
atherosclerotic coronary artery disease and cardiomyopathy is 
not warranted.

Because the preponderance of the evidence is against the 
veteran's claim for an earlier effective date, the reasonable 
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The 
veteran has not alleged any prejudice; thus that burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of January 5, 2001, with a non-compensable 
evaluation assigned.  A 60 percent evaluation was assigned 
beginning on February 27, 2004, which is not at issue here.  
He was provided notice how to appeal that decision, and he 
did so.  He was provided a statement of the case that advised 
him of the applicable law and criteria required for a higher 
rating and an earlier effective date.

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
has provided VA with some private medical records.  An 
examination is not necessary to decide the claim because it 
would be of no relevance; the veteran's past cardiac history 
is pertinent here.  There is adequate medical evidence of 
record to decide the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an effective date earlier than January 5, 
2001, for the grant of service connection for atherosclerotic 
coronary artery disease and cardiomyopathy, to include as 
secondary to hypertension, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


